99-00566 Samuel v Samuel.wpd



No. 04-99-00566-CV
Terry O. SAMUEL,
Appellant
v.
Pamela A. SAMUEL,
Appellee 
From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-6227
Honorable Carol Haberman, Judge Presiding(1)
Per Curiam
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and filed:	June 30, 2000
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	The parties filed a joint motion to dismiss this appeal. They indicate they have
reached a settlement which has been implemented by the filing of appropriate motions and
orders in the trial court. We grant the motion. See Tex. R. App. P. 42.1(a)(1). In accordance
with the motion of the parties, costs of appeal are taxed against the appellant, Terry O.
Samuel. Our mandate may be issued early upon proper motion. Tex. R. App. P. 18.1(c).
							PER CURIAM
DO NOT PUBLISH
1.  The Honorable Richard Garcia, Associate Judge, tried the case. The Honorable Carol Haberman and the
Honorable James F. Clawson signed the orders adopting the Associate Judge's Reports.